DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recites limitations to a grouping of certain method of organizing human activity such as “initiate a first composite feature game incorporating at least one characteristic of each of the first feature game and the second feature game” –certain method of organizing human activity.  Therefore the claims are found to recite a grouping of abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the limitations “the memory storing a) a first trigger symbol associated with a first feature game, a second trigger symbol associated with a second feature game, and a plurality of non-trigger symbols, the first trigger symbol, the second trigger symbol, and the plurality of non-trigger symbols forming a plurality of reel strips, at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol positions on the display device, and one or both of the first trigger symbol and the second see MPEP 2106.05(g) and (h)).  The remaining additional limitations such as “a credit input device”, “a display device”, “an input device operable to receive player input”, and “a game controller coupled to the credit device, the display device and input device, the game controller comprising at least one processor and a memory” have been found to be indicative of mere instructions to invoke a general purpose computer as a tool to implement the abstract idea and/or provide a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Therefore the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements such as “a credit input device”, “a display device”, and “an input device operable to receive player input” and “a game controller coupled to the credit input device, the display device and input device, the game controller comprising at least one processor and a memory” when viewed individually and/or as a collection of elements do not see Vancura, 0008, 0037-0040).  It follows that the additional elements do not amount to an inventive concept.  
With respect to dependent claims 2-20, the additional limitations have been reviewed and are found to recite further steps of the abstract idea and/or steps to invoke the general purpose computer as tool, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.04(a), 2106.05(f)-(h)). For at least these reasons the claims are found to recite a grouping of abstract ideas without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al. (US 2018/0197379 A1) in view of Davis et al. (US 2015/0141114 A1).
Regarding claim 1, Crispino discloses an electronic gaming device comprising: a credit input device (see Crispino, credit mechanism 52 of Fig. 1); a display device (see Crispino, display 14 of Fig. 2, 0035; an input device operable to receive player input (see Crispino, player interface 50 of Fig. 1, 0039); and a game controller coupled to the credit input device, the display device and input device (see Crispino, game controller 60 of Fig. 3, 0037), the game controller comprising at least one processor and a memory (see Crispino, memory 103 of Figs. 3-4, 0038), the memory storing a) a first trigger symbol associated with a first feature game (see Crispino, Fig. 8A), a second trigger symbol associated with a second feature game (see Crispino, Fig. 8B), and a plurality of non-trigger symbols forming a plurality of reel strips, at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol positions on the display device (see Crispino, Fig. 8A-C, 0054-0055), and one or both of the first trigger symbol and the second trigger symbol being selectable concurrently for display (see Crispino, 0066-0067, and
b) instructions, which, when executed (see Crispino, Figs. 6-7), cause the at least one processor to at least: display on the display device a plurality of symbols selected for display in the plurality of columns of symbol positions (see Crispino, 0055), respectively, based on one or more random number generated by a random number generator (see Crispino, 0058), and
display on the display device one or both of the first trigger symbol and the second trigger symbol as part of the plurality of symbols selected for display (see Crispino, Figs. 8A-8C, 0064-0066),
after displaying one or both of the first trigger symbol and the second symbol (see Crispino, Figs. 8A-8C, 0066-0067), and 
respectively, initiate a first composite feature game incorporating at least one characteristic of each of the first feature game and the second feature game (see Crispino, 0060, 0066-0067, wherein the composite game includes the nudging Wild feature and the bonus prizes appearing on the Wilds).  However, Crispino is silent with respect to a first trigger symbol collection graphic and a second symbol collection graphic wherein after displaying the first trigger symbol and the second trigger symbol i) animate one or both of the first trigger symbol and the second trigger symbol to move from one of the plurality of reel strips towards a first trigger symbol collection graphic wherein the first trigger symbol is collected or a second trigger symbol collection graphic where the second trigger symbol is collected, and ii) after displaying both of the trigger symbol and the second trigger symbol are collected in the first trigger symbol collection graphic and the second trigger symbol collection graphic.
Davis teach a gaming system comprising instructions for to animate a plurality of symbol collection graphics to move from one of the plurality of real strips to the collection graphic respectively via a collection module (see Davis, collection module 422 of Figs. 4, 6A-H, 0161, 0187).  Specifically, Davis teaches after displaying the first and second trigger symbols to be collected in the first trigger symbol collection graphic and the second trigger symbol collection graphic (see Davis, Fig. 6H, 0187-0188
Regarding claim 2, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach, wherein the instructions, when executed, further cause the at least one processor to conduct the first feature game after displaying that the first trigger symbol has been collected without collecting the second trigger symbol (see Crispino, Fig. 8A, 0064, wherein the first feature game is triggered with a nudging Wild).
Regarding claim 3, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach wherein the plurality of symbols selected are displayed in a first game of a series of games after an occurrence of a designated trigger condition (see Crispino, 0064-0069, wherein the free game feature is a series of free game events which occur after being triggered), and wherein the instructions, when executed, further cause the display device to display a second plurality of symbols in a second game of the series of games (see Crispino, 0064-0069)
Regarding claim 4, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach, wherein the instructions, when executed, further cause the at least one processor to assign at least one trigger probability of the plurality of trigger probabilities based on an identity of the one of both of the trigger symbol and the second trigger symbol selected, and evaluate the at least one trigger probability assigned (see Crispino, Fig. 8A-C, 0058-0059, 0064-0067, wherein the appearance of the first feature, second feature, and composite feature are determined by the assigned probabilities via the symbol selector using a random number outcome to generate the three triggering symbols appearing of the reels for a first and second game feature and the assigned probability for the composite is the assigned probability for 3 first and 3 second triggering symbols appearing in the game outcome).
Regarding claim 6, the combination of Crispino and Davis teach the electronic gaming device of claim 1. The combination further teach wherein each of the plurality of columns of symbol positions includes a number of symbol positions, wherein the instructions, when executed, further cause the display device to, after displaying a predetermined symbol, display a nudging of the see Crispino, 0064, wherein the nudging Wild is a predetermined symbol which nudges a number of symbol positions to display the predetermined symbol).
Regarding claim 9, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to animate a replacement of the first trigger symbol and the second trigger symbol with one or more feature symbols (see Crispino, 0064-0067, wherein the feature symbols are is a feature for nudging for the first characteristic and a bonus prize appearing on the symbol for the second characteristic; Davis – Fig. 5J, 0175, 0180, wherein the collected symbols may transform into free spin, credits, multipliers, a grand bonus, a power up, any other item, and/or combination thereof).
Regarding claim 10, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach wherein the memory stores a plurality of configurable symbols, wherein the instructions when executed, further cause the at least one processor to configure the first trigger symbol to one of the plurality of configurable symbols based on one or more random numbers (see Crispino – 0058, wherein the symbol selector selects symbols based on a value from the random number generator; Davis, 0175, 0180, 0188, 0203, wherein the configurable symbols may be a wild symbol, a multiplier, a stacked wild, a stacked symbol, a scatter, any symbol, a treasure symbol, a stacked treasure symbol).
Regarding claim 11, the combination of Crispino and Davis teach the electronic gaming device of claim 10.  However, Crispino is silent as to wherein the instructions, when executed, further cause the at least one processor to form a first prize with a plurality of prize components.
Davis teach a game device wherein the instructions, when executed, further cause the at least one processor to form a first prize with a plurality of prize components (see Davis, Figs. 8H-M, 0202-0203, wherein the prize components are collected symbols to fill the pyramid collection area and the prize is ‘X’).  see Davis, 0004).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to form a first prize with a plurality of prize components.
Regarding claim 12, the combination of Crispino and Davis teach the electronic gaming device of claim 11, wherein the instructions, when executed, further cause the at least one processor to award the first prize when the first trigger symbol that has been configured completes a respective prize component of the first prize (see Davis, Fig. 6A-H, 0181-0182,  0184-0185).
Regarding claim 13, the combination of Crispino and Davis teach the electronic gaming device of claim 12.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to animate the plurality of prize components being made available for completion after the first prize has been awarded (see Davis, 0188, 0192, 0194, wherein the collection area module animates the plurality of prize components made available; wherein the prize components such as a super treasure may be available for subsequent spins for completion of winning outcomes).
Regarding claim 14, the combination of Crispino and Davis teach the electronic gaming device of claim 12.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to animate the first trigger symbol that has been configured moving from a respective symbol position towards the first prize (see Davis, 0161, 0183, 0188 wherein the collection area module transfers one or more collected symbol to one or more collection locations and/or one or more active areas to generate a prize caused by the dropped symbol).
Regarding claim 15, the combination of Crispino and Davis teach the electronic gaming device of claim 11.  The combination further teach instructions, when executed, further cause the at least one processor to associate the first trigger symbol that has been configured with a unique see Davis, Fig. 6A-H, 0181-0183, wherein the collectable symbol is associated with a unique position in the collection area for the first prize).
Regarding claim 16, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach wherein the first feature game is retriggerable, and the second feature game is retriggerable, and wherein the first composite feature game is retriggerable (see Crispino, 0059-0060, 0063, wherein the trigger monitor 623A are compared to 641B to determine to retrigger the feature game in a subsequent game).
Regarding claim 17, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  However, Crispino is silent with respect to wherein the instructions, when executed, further cause the at least one processor to animate a change in representation of the first trigger symbol collection graphic when the first trigger symbol has been displayed as collected.
Davis teach wherein the instructions, when executed, further cause the at least one processor to animate a change in representation of the first trigger symbol collection graphic when the first trigger symbol has been displayed as collected (see Davis, Figs. 6(A-H, 0181, 01830184, wherein the collected symbols are moved via a collection path into a collection zone on the display).  One would have been motivated to incorporate the teachings of Davis to use known techniques to yield the predictable result to increase the player’s entertainment level, enhance the player’s enjoyment, and increase the players’ game playing period (see Davis, 0004).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the instructions, when executed, further cause the at least one processor to animate a change in representation of the first trigger symbol collection graphic when the first trigger symbol has been displayed as collected.
Regarding claim 18, the combination of Crispino and Davis teach the electronic gaming device of claim 17.  The combination further teach wherein the instructions further cause the display see Davis, Fig. 8U, 0208, wherein the contiguous stacked symbols is the stacked wild 851).
Regarding claim 19, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination further teach wherein the first trigger symbol collection graphic comprises a plurality of states, each of the plurality of states collecting a predetermined number of the first trigger symbol (see Crispino, Fig. 8A-C, 0064-0067, Davis, Fig. 6A-H, 0181-0183, wherein each collection zone has a different state for the number of collected symbols).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crispino and Davis as applied to claims 1 above, and further in view of Schmidt et al. (US 2018/0025585).
Regarding claim 5, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  Although, Crispino teach wherein each of the plurality of columns of symbol positions includes a number of symbol positions (see Crispino, Figs. 8A-C), it is silent as to wherein the instructions further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions.
Schmidt teach an electronic gaming device wherein the instructions further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions (see Schmidt, Fig. 3, 0047, 0051, 0053, wherein the reel expansion event causes a number of symbol positions to increase in each of the plurality of columns of symbol positions).  One would have been motivated to incorporate the reel expansion techniques of Schmidt to use known techniques to yield the predictable result to increase game variation and player excitement (see Schmidt, 0007).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/            Examiner, Art Unit 3715   

/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715